ORDER
| ¶ Considering the Petition for Transfer to Disability Inactive Status filed by the Office of Disciplinary Counsel, and the representation by the Chief Disciplinary Counsel that respondent has agreed to the entry of an order transferring her to disability inactive status,
IT IS ORDERED that Elizabeth A. Spurgeon, Louisiana Bar Roll number 33455, be and she hereby is transferred to disability inactive status pursuant to Supreme Court Rule XIX, § 22(B). Pursu*161ant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.